Title: From Thomas Jefferson to Benjamin Henry Latrobe, 8 September 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear Sir 
                     
                     Monticello Sep. 8. 05.
                  
                  Yours of Aug. 31. has been recieved. the partition you propose in the clerk’s office of the Senate is readily approved, as it will not injure the room for that purpose, and is necessary to support the decayed beam. this latter consideration will justify it to the Senate even should it not be otherwise agreeable to them. but the division of the semicircular Vestibule I cannot say I approve. it will be too great a sacrifice of beauty in a building where that element does, and ought to, enter into the merit of the parts as well as the whole. with respect to the accomodation & comfort of the Senate in every thing which we can do for them, I wish it to have a preference both as to time & expence to what is doing at the President’s house. the only restraining consideration is the expediency of not incurring any great expence which the contemplated change of their apartments will so soon render useless.   I consider the introduction of mr Blagden’s skill & fidelity at the Navy yard as of importance to that place, even were it in some degree to affect the other parts of the public works.
                  I cannot express to you the regret I feel on the subject of renouncing the Halle au bled lights of the Capitol dome. that single circumstance was to constitute the distinguishing merit of the room, & would solely have made it the handsomest room in the world, without a single exception. take that away, it becomes a common thing exceeded by many, & even by some corporation buildings: the only objection having any weight with me is the danger of leaking, & I had hoped that art had resources for that where the expence would not have been an obstacle. but as you state that it cannot be secured against leaking & that is more than a countervail for any degree of beauty sacrificed to it, I cannot take on myself to say that leakage can be prevented in opposition to the opinion of practical men. I leave therefore the decision on the abandonment of the idea entirely to yourself, & will acquiesce in that. I believe I had before suggested to you a double coating of glass as a possible expedient to prevent leakage. perhaps in abandoning the general idea, the appearance of the dome might be a little lightened by windows in the stile of those of Armerico’s house in Palladio. I know that the method proposed in your letter for keeping out the sun would be effectual & convenient, because I have hit on the identical devise for my skylights. the string with me, is fixed to the upper end of the bar, & a weight to the lower end. besides this however, my blinds open back on hinges as in the winter we want both the light & warmth of the sun. I shall be in Washington on the 2d. prox. and shall be happy to see a prospect of the internal colonnade likely to be presented to the view of Congress. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               